This matter is pending before the court upon the report of the Board of Commissioners on Character and Fitness. On May 17, 2013, applicant, Christopher Carroll Kloeker, filed with this court a motion to seal the board’s record in this case and a motion to withdraw his application to register as a candidate for admission to the practice of law.
Upon consideration thereof, it is ordered by the court that the motion to seal is granted in part. The board’s record in this ease shall remain sealed from the public but shall be open for use by the Board of Commissioners on Character and Fitness, this court, and any other admissions entity in any jurisdiction where applicant seeks admission to practice law. The court further orders that applicant’s motion to withdraw his application is denied.